Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Intercepts 3.71 oz/ton over 2.5 feet at Madsen Deep << "Extends Historic High Grade 8 Zone Mineralization down Plunge" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR >> SASKATOON, Feb. 17 /CNW/ - Claude Resources Inc. (TSX-CRJ; AMEX-CGR) today reported initial results from its 2one underground drill program at its Madsen Project, Red Lake, Ontario. << Hole ID From Length Au Length Au VG Noted (m) (m) (g/t) (ft) (oz/t) MUG-08-01 883.00 0.75 127.12 2.46 3.71 X >> Claude launched Phase 1 of the underground program, from the 10th level in December 2008, targeting the 8 Zone system with 12,000 meters of drilling.
